873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY;  Morris Davis;  Dennis McGlotten;  NormanNiebel;  William Keston, Plaintiffs-Appellants,v.Elmanus HERNDON, Individually and as acting Commissioner ofthe Maryland Division of Corrections;  Kathleen S. Green,Individually and as acting Warden of the EasternCorrectional Institution, Defendants-Appellees.
No. 89-7532.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 6, 1989.Decided:  April 10, 1989.

Aaron Holsey, Morris Davis, Dennis McGlotten, Norman Niebel, William Keston, appellants pro se.
John Joseph Curran, Jr.  (Office of the Attorney General of Maryland), for appellees.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Several inmates of the Eastern Correctional Institution [ECI] seek to appeal an order of the district court dismissing some of the claims presented in their suit against prison officials without prejudice, while consolidating the remaining claims with a pending class action regarding the conditions at ECI.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291, this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b).  Although the order may have had the practical effect of denying injunctive relief as to the claims dismissed, appellants have not made the requisite showing to sustain an immediate appeal under 28 U.S.C. Sec. 1292(a)(1).   See Carson v. American Brands, Inc., 450 U.S. 79, 84 (1981).  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  Because we lack jurisdiction, we deny the appellants' motion for injunctive relief without prejudice.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.